Title: To James Madison from James Monroe, 20 September 1813
From: Monroe, James
To: Madison, James


Dear SirAlb: Sepr 20th. 1813.
The unceasing fall of rain has so broken in on my proposd visit to, & return from Washington, to take Mrs Monroe there, as connected with the movments of my whole family, that I hardly know how to act in it.
Among the papers in the packet addressd to you, is a letter from Beasley, deserving of attention. It shows to what a shameful length the practice of trading by license between France & Engld. is carried. The British govt. has evidently feard giving offence to Russia, by persisting in it.
If you see any impropriety in granting Barclays request, you will be so good as to retain his letter—otherwise; put it in the open packet to Mr Brent. One of the packets to him contains some papers which may be worth your looking at—after casting your eye over them, you will be pleased to seal it.
The other contains only such papers, as are quite unimportant. Very respectfully & sincerely yours
Jas Monroe
